Hux, J.
Where S. “ rented ” from S. and E. “ a certain building . . for a term of five years and the privilege of five more at the same monthly rental ” named in the contract; and where the tenant entered possession of the premises, and pending such possession did “ transfer and assign the attached lease to tí. and P., in so far as 1 have authority so to do and as my interest may appear;” and where the original rent contract contained no authority to the tenant, ¡3., to transfer the lease, such attempted transfer will not have the effect of conveying the rights of the original tenant to 6. and P., over the objection of original landlords and owners of the property. Johnson v. Brice, 151 Ga. 472 (107 S. E. 338).
(а) Applying the principle ruled above to the facts of this case, the court did not err in disallowing plaintiffs’ amendment to the petition (the substance of which is set out in the statement of facts), and in dismissing the ease.
(б) As the above ruling is controlling of the case, it is unnecessary to decide whether the plaintiffs acted under a mistake of law, as alleged in the amendment. Judgment affirmed.

All the Justices concur.

John J. Hunt and E. R. Clarkson, for plaintiffs.
Cleveland & Goodrich, for defendants. -